                                                                    Case 2:16-cv-00687-JAD-BNW Document 33 Filed 05/30/19 Page 1 of 2




                                                            1   MELANIE D. MORGAN, ESQ.
                                                                Nevada Bar No. 8215
                                                            2   JAMIE K. COMBS, ESQ.
                                                                Nevada Bar No. 13088
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: melanie.morgan@akerman.com
                                                            6   Email: jamie.combs@akerman.com
                                                            7   Attorneys for Plaintiff
                                                            8                                      UNITED STATES DISTRICT COURT

                                                            9                                             DISTRICT OF NEVADA

                                                           10
                                                                  DEUTSCHE BANK NATIONAL TRUST                            Case No.: 2:16-cv-00687-JAD-BNW
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11     COMPANY, AS TRUSTEE UNDER THE
                  1635 Village Center Cir., Suite 200




                                                                  POOLING AND SERVICING AGREEMENT                         STIPULATION AND ORDER OF
                     LAS VEGAS, NEVADA 89134




                                                           12
                                                                  RELATING TO IMPAC SECURED ASSETS                        DISMISSAL OF CLAIMS WITH
AKERMAN LLP




                                                           13     CORP., MORTGAGE PASS-THROUGH                            PREJUDICE
                                                                  CERTIFICATES, SERIES 2006-5,
                                                           14
                                                                                            Plaintiff,                               ECF No. 33
                                                           15
                                                                  vs.
                                                           16
                                                                  DESERT GARDEN HOMEOWNERS
                                                           17     ASSOCIATION, INC.; and ALESSI &
                                                           18     KOENIG, LLC,

                                                           19                               Defendants.

                                                           20
                                                                             Plaintiff Deutsche Bank National Trust Company, as Trustee Under the Pooling and Servicing
                                                           21
                                                                Agreement Relating to IMPAC Secured Assets Corp., Mortgage Pass-Through Certificates, Series 2006-
                                                           22
                                                                5 (Deutsche) and defendant Desert Garden Homeowners Association (Desert Garden), being the only
                                                           23
                                                                parties to have appeared in this matter, and based on a settlement agreement reached by the parties,
                                                           24
                                                                stipulate that all BANA's claims against Desert Garden in this litigation shall be dismissed with prejudice
                                                           25
                                                                under Fed. R. Civ. P. 41(a)(1)(A)(ii).
                                                           26
                                                                ...
                                                           27

                                                           28
                                                                                                                   1
                                                                43961972;1
                                                                    Case 2:16-cv-00687-JAD-BNW Document 33 Filed 05/30/19 Page 2 of 2




                                                            1   Each party shall bear its own fees and costs.

                                                            2                DATED _29th_ day of May, 2019

                                                            3
                                                                 AKERMAN LLP                                        LIPSON NEILSON, P.C.
                                                            4
                                                                                                                      /s/ Peter E. Dunkley_
                                                            5      /s/ Jamie K. Combs_                              PETER E. DUNKLEY, ESQ.
                                                                 MELANIE D. MORGAN, ESQ.                            Nevada Bar No. 11110
                                                            6    Nevada Bar No. 8215                                9900 Covington Cross Drive, Suite 120
                                                                 JAMIE K. COMBS, ESQ.                               Telephone: (702) 382-1500
                                                            7    Nevada Bar No. 13088                               Facsimile: (702) 382-1512
                                                                 AKERMAN LLP
                                                            8    1635 Village Center Cir., Suite 200                Attorneys for Defendant Desert Garden
                                                                 Las Vegas, NV 89134                                Homeowners Association
                                                            9    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                           10    Attorneys for Plaintiff
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
                  1635 Village Center Cir., Suite 200




                                                                                                                    IT IS SO ORDERED.
                     LAS VEGAS, NEVADA 89134




                                                           12
AKERMAN LLP




                                                           13                                                ORDER
                                                           14                                                       DISTRICT
                                                                        Based on the parties' stipulation [ECF No. 33] and goodCOURT   JUDGE IT IS HEREBY
                                                                                                                               cause appearing,
                                                           15    ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
                                                                 costs. The Clerk of Court is directed to CLOSE THIS     CASE.
                                                                                                                     DATED:
                                                           16
                                                                                                                     _________________________________
                                                                                                                                     ____
                                                                                                                                       _ ______________
                                                                                                                                                      _
                                                           17                                                        U.S. District Judge   Jennifer
                                                                                                                                     dgee JJe
                                                                                                                                            enniferr A.
                                                                                                                                                     A DDorsey
                                                           18                                                        Dated: May 30, 2019

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                2
                                                                43961972;1
